Citation Nr: 0414735	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  04-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the hands and feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, daughter, and son-in-law


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



REMAND

The veteran served on active duty from June 1943 to December 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified at a personal hearing at 
the RO in June 2003.

In June 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2003).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran contends that service connection is warranted for 
frostbite that he sustained in World War II during the Battle 
of the Bulge.  T. Boyd, M.D., in a document dated in April 
2003, noted that the veteran participated in the Battle of 
the Bulge and had a lot of lower extremity pain secondary to 
neuropathy from frostbite acquired during World War II.  In 
another document dated in April 2003, R. Brahan, M.D., 
reported that the veteran had had frostbite in his lower 
extremities and had been placed on Neurontin with modest 
improvement.  In June 2003, E. Hale, M.D., noted peripheral 
neuropathy, presumably due to B12 deficiency; however, Dr. 
Hale stated that he could not rule out the possibility that 
cold exposure during World War II might play some part.  
Finally, in April 2004, S. Rhee, D.P.M., offered an 
assessment of paresthesia secondary to complication from 
frostbite.

The veteran has not been accorded an examination by VA for 
disability evaluation purposes despite repeated requests for 
such an examination by the veteran and his representative.  
The Board finds that the veteran should be accorded an 
examination by VA to evaluate his cold injury complaints and 
to obtain an opinion as to any link between the veteran's 
service in World War II and any current frostbite residuals.

Accordingly, the claim is REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
are fully complied with and satisfied.

2.  The veteran should be scheduled for a 
VA cold injury protocol examination.  The 
claims folder must be made available to 
the examiner in connection with the 
examination.  Any indicated tests or 
studies should be accomplished, and any 
specialty examinations that are needed 
should be scheduled.  The examiner should 
identify any disability or disabilities 
which may be related to cold injury (if 
that can be determined) and offer an 
opinion as to the likelihood that any 
such disability or disabilities is/are 
related to the veteran's exposure to cold 
during his World War II service.  A 
rationale for any opinion expressed would 
be helpful.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and allowed a reasonable time 
for response.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 

